Citation Nr: 1400726	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-01 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for common peroneal neuralgia of the left leg.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.   

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  
REMAND

In the January 2012 Substantive Appeal, the Veteran requested a Travel Board hearing at the RO.  In February 2013, the Veteran was notified that his hearing was scheduled for March 26, 2013.  However, he failed to appear for his scheduled Travel Board hearing.

In a statement dated in April 2013, just after the scheduled hearing, the Veteran indicated that he had missed the hearing due to the death of a family member, and requested that the hearing at the RO be rescheduled.  A remand is therefore required.  The Board finds that the Veteran's failure to attend the scheduled hearing was for good cause and the motion to reschedule the hearing is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  Notify the Veteran of the date, time, and place of the hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


